DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a source/drain component disposed over the first fin structure, the second fin structure, and the dielectric isolation structure; and a metal-containing material disposed between the source/drain component and the dielectric isolation structure (claim 1); a source/drain component located over the first fin structure, the second fin structure, and the dielectric isolation structure; a first dielectric material located over the dielectric isolation structure, wherein the first dielectric material contains a metal element; and a second dielectric material located between the first dielectric material and the source/drain component, wherein the first dielectric material and the second dielectric material have different material compositions (claim 14);  a first source/drain component formed over the first fin structure and the second fin structure; a first metal-containing layer formed between the first fin structure and the second fin structure and below the first source/drain component; and a second source/drain component formed over the third fin structure and the fourth fin structure; a second metal-containing layer formed below the second source/drain component; wherein: the first source/drain component and the second source/drain component are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892